Citation Nr: 0433983	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  04-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asthma, emphysema, chronic obstructive 
pulmonary disease (COPD), and asbestosis, claimed as due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On August 10, 2004, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of that 
hearing has been associated with the record on appeal.

At the veteran's August 2004 hearing, the veteran expressed a 
desire to pursue a claim of entitlement to service connection 
for hearing loss, which was denied previously in a January 
2003 rating decision.  This issue is referred to the RO for 
appropriate development.


REMAND

This case is not ready for appellate review.  In his February 
2002 claim, the veteran indicated that he had begun receiving 
treatment at VA facilities for his respiratory disability in 
1994.  Although VA medical records have been obtained for the 
periods from June 2002 to November 2002 and from March 2003 
to November 2003, additional VA medical records are 
available.  VA medical records are considered part of the 
record on appeal because they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2004).  

The veteran provided statements from two privates physicians 
who examined him in conjunction with litigation by The 
Maritime Asbestosis Legal Clinic.  Although the veteran 
provided releases for these physicians' records, no records 
have been obtained.  Any relevant private medical records 
should be obtained.  See 38 C.F.R. § 3.159(c)(1) (2004).

The Board notes that the veteran's February 2002 claim 
contains some inconsistencies with the service personnel and 
service medical records contained in the claims folder.  The 
inconsistencies are probably not significant; however, they 
do include minor variations in the veteran's date of birth, 
Social Security number, and name.  Therefore, the RO should 
ensure that the records for the correct veteran are being 
considered.  Additionally, because the name on the veteran's 
service medical records is different from the veteran's name 
as provided to the National Personnel Records Center, an 
additional attempt to obtain service personnel records 
regarding the veteran's exposure to asbestos should be made.

Finally, the veteran has submitted records from private 
physicians indicating a relationship between his current 
respiratory disorder and his exposure to asbestos.  Because 
these records were not considered at the time of the 
veteran's October 2002 VA examination, an additional 
examination and medical opinion should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Take any appropriate measures to 
verify the identity of the veteran in 
this case and confirm that the correct 
service medical records and service 
personnel records have been obtained.

2.  Contact the National Personnel 
Records Center (NPRC) to obtain records 
of the jobs that the veteran performed 
while in service and of the veteran's 
asbestos exposure in service.  Associate 
all responses with the veteran's claims 
folder.  (A prior request to the NPRC 
obtained a response that no such records 
existed; however, that request did not 
include the correct name under which the 
veteran served.)

3.  Obtain VA records of treatment of the 
veteran, from January 1999 to June 2002, 
from December 2002 to March 2003, and 
from December 2003 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

4.  Request that the veteran identify any 
additional medical records related to 
litigation/lawsuit(s) filed by The 
Maritime Asbestosis Legal Clinic.  
Request that the veteran provide releases 
for any such medical records, and obtain 
those records.

5.  Obtain records from S. A., M.D., and 
A. S., D.O., for treatment of the veteran 
in 1998 for any respiratory disability.  
(Releases dated in July 2003 are 
contained in the claims folder.  Obtain 
any additional releases if necessary.)

6.  Arrange for the veteran to have 
several chest radiographs made.  A 
designated "B reader" radiologist 
should then be asked to read and provide 
an interpretation of these radiographs.  
(A "B reader" is one certified by 
examination to read and grade asbestos 
films.)

If the radiologist determines that a 
high-resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should also be accomplished.

All test results and findings should be 
included in the claims folder, along with 
a legible, detailed analysis of those 
results and findings.

7.  Following the above, provide the 
veteran with the appropriate VA 
respiratory examination by a Board 
Certified pulmonologist to determine 
whether the veteran has COPD, asthma, 
emphysema, or an asbestos-related lung 
disorder that is related to his military 
service.  The report of examination 
should include a detailed account of all 
manifestations of pulmonary pathology 
found to be present.

The claims folder, including the report 
of an October 2002 VA examination, a May 
26, 1998 statement from S. A., M.D., and 
a January 21, 1998 statement from A. S., 
D.O., should be made available to the 
examiner for review before the 
examination.  The examiner must verify in 
the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran has an asbestos-
related lung disorder that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's active sea-going service, 
consisting of approximately two years 
between July 1943 and December 1945.

The examiner should also express an 
opinion as to whether the veteran's 
current respiratory disability is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's active sea-going service, 
consisting of approximately two years 
between July 1943 and December 1945.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided and must address 
specifically any contrary medical 
opinions.

8.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




